Case 1:19-mj-00282-S.]B Document 1 Filed 03/28/19 Page 1 of 16 Page|D #: 1

NR:VTN
F. #2017R01361

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH
THE EBAY USER IDS “LIPHET'?I 5,”
“ZILADAM,” “IMINYOURHOl\/[E,”
“Il\/HNYOUR_HOMEZ” AND “RICHJERK”
THAT IS STORED AT PREMISES
CONTROLLED BY EBAY

 

APPLICA'I`ION FOR A
SEARCH WARRANT

Case No. l9-MJ-282

 

 

AFFI])AVIT IN SUPPOR’I` OF
AN APPLICATION FOR A SEARCH WARRANT

I, CHRISTOPHER CARR, being first duly.sworn, hereby depose and state as
follows:

]NTRODUCTION AN]) AGENT BACKGROUND

l. l make this afHdavit in support of an application for a search Warrant for
information associated With accounts that are stored at premises controlled by eBay lnc., a
company headquartered at 583 West eBay Way, Draper, Utah 84020 (hereinafter “eBay”).
The information to be searched is described in the following paragraphs and related to user
IDS “liphet715,” “Ziladarn,” “inn'nyourhome,” “irninyourhomeZ” and c‘richjerk” (the “Target
Accounts”). lhis affidavit is made in support of an application for a search Warrant under 18
U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(0)(1)(A) to require eBay to disclose to the
government copies of the information (including the content of communications) further

described in Section I of Attachment B. Upon receipt of the information described in Section

1 of Attachment B, government-authorized persons Will review that information to locate the

 

items described in Section ll of Attachment B.

Case 1:19-mj-00282-S.]B Document 1 Filed 03/28/19 Page 2 of 16 Page|D #: 2

2. l am a Special Agent with the Amtrak Ofl'ice of Inspector General’s Ofiice of
Investigations (“Arntrak OIG”). l have participated in fraud investigations at both the federal
and state levels and have received extensive training in this area. I have been employed as a
federal law enforcement officer since 2014. During the course of these investigations, I have
conducted or participated in surveillance, the execution of search warrants, and the review of
electronic evidence

3. This affidavit is intended to show merely that there is sufiicient probable cause
for the requested Warrant and does not set forth all of my knowledge about this matter. The
information contained in this affidavit comes from my own knowledge of the investigation, as
Well as my discussions With other officers and agents, and my review of documents and
reports

4. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of Title 18, United States Code, Sections
1028A, 1029, 1342 and 1349 have been committed by LAMONT BROWN, ADAM MICEK,
KEVIN NELSON and ANDRE WILBURN. There is also probable cause to search the
information described in Attachment A for evidence, instrumentalities, contraband and fruits
of these crimes, as hnther described in Attachment B.

LIMC_A_M

5. Amtral< is a national passenger railroad service. Among the different methods

of payment accepted by Arntrak, Amtrak allows customers to redeem eVouchers for travel.

An eVoucher is a transferable electronic certificate of credit offered by Amtral< when a

 

customer cancels or changes an existing reservation A single e`v'oucher can be broken down " "

2

Case 1:19-mj-00282-S.]B Document 1 Filed 03/28/19 Page 3 of 16 Page|D #: 3

into multiple eVouchers of lesser value and used to make multiple reservations for future
travel Multiple eVouchers can also be aggregated and used to pay for a single reservation
To redeem an eVoucher, an Amtrak customer must provide the telephone number or email
address that was used to make the original reservation

6. I am part of a joint investigation involving Amtrak OIG, Amtrak Police
Department (“APD”), Homeland Security Investigations (“HSI”), and the Department of
Transportation Offlce of Inspector General to identify those responsible for a scheme
involving wire fraud and access device fraud that has resulted in a loss of more than $450,000
to Amtrak in or about and between April 2016 and July 2018. Individuals participating in the
scheme purchased Amtrak reservations using stofen credit card account information,
cancelled or exchanged those reservations for eVouchers, and sold the eVouchers on the
intemet, including on eBay] and Craigslist.

7. Amtrak OIG agents identified eVouchers sold on the internet as fraudulent
whenever the true owners of the credit card accounts used t_o make the original Amtrak
purchases reported those purchases as unauthorized to their financial institutions Those
financial institutions contacted Amt:rak and, in turn, received a refund nom Amtrak.

8. l have identified four separate eBay users Who sold eVouchers that were

identified as part of the fraudulent scheme described abovet

 

1 Additional information about eB ay, how it works and the type of information

 

 

collected by eBay about its users is included 'below-

3

Case 1:19-mj-00282-S.]B Document 1 Filed 03/28/19 Page 4 of 16 Page|D #: 4

a. ln or about and between June 2017 to June 2018, approximately 213
eVouchers worth more than $60,000 of Amtrak credit were sold by eBay user
“liphet715.” Approximately 161 of these eVouchers, worth approximately
$46,000, have been confirmed as naudulent as of August 28, 2018. According
to records obtained nom eBay, “]iphet715” is an eBay account registered to
LAMONT BROWN of Brooklyn, New York.

b. In or about and between Novernber 2016 and July 2017, approximately 286
eVouchers worth more than $110,000 of Amtrak credit were sold by eBay user
“2iladam.” Approximately 140 of these eVouchers, Worth approximately
$55,000, have been confirmed as fraudulent as of August 28, 2018. According
to records obtained from eBay, “2iladam” is an eBay account registered to
ADAM l\/HCEK of Glendale, New York.

c. In or about and between April 2016 to July 2018, approximately 281
eVouchers worth more than $250,000 of Amtrak credit were sold by eBay user
“iininyourhome.” Approximately 152 of these eVouchers, worth
approximately $136,000, have been confirmed as fraudulent as of August 28,
2018. According to records obtained from eBay, “iminyourhome” is an eBay
account registered to KEVIN NELSON of Queens, New York.

d. ln or about and between April 2016 to May 2016, approximately 42
eVouchers worth more than 330,000 of Amtrak credit were sold by eBay user
“richj erk.” Approximately 17 of these eVouchers, worth approximately
$10,000, have been confirmed as fraudulent as ofAugust 28, 2018. According
to records obtained from eBay, “richj erk” is an eBay account registered to
ANDRE WILBURN of New Yorl<, New York.

9. Only a portion of the eVouchers sold by the Target Accoiints were identified as
fraudulent by Amtrak using the criteria described in paragraph 7 above. 1 believe that the
remainder of the eVouchers sold by the eBay Accounts were also fraudulent; however Amtrak
has not issued refunds in those instances Based on the investigation to dateJ I believe that
refunds have not been issued because the financial institutions absorbed the loss directly, are
still in the process of requesting a refund from Amtrak, or because the true accountholders
failed to notice and report the original transactions as unauthorized The remainder of the

eVouchers sales is also believed to be fraudulent because the eVoucners were typically sold

4

Case 1:19-mj-00282-S.]B Document 1 Filed 03/28/19 Page 5 of 16 Page|D #: 5

by the eBay Accounts at heavily discounted prices of 30 to 70 percent of their face value,
which, based on my training and experience, is a practice frequently used by individuals
committing access device fraud.

10. l have extensively reviewed the offers of sale of eVouchers by the Target
Accounts and learned that after a buyer purchased an eVoucher from one of the Target
Accounts, the user of the Target Account contacted the buyer, typically by using eBay’s
messaging service, and provided the buyer with the unique eVoucher number and the
telephone number or email address that had been entered at the time the original reservation
was purchased For example, in a listing by the Target Account of “2i1adam” from on or
about April 17, 2017, offering to sell an eVoucher, the seller included a “FAQ” or Frequently
Asked Questions section which provides the following information:

Question: How will l receive my eVoucher?
Answer: l will send your eVoucher via eBay messaging center.

Similarly, in a listing by the Target Account of “liphet?l§,” from on or about January 2,
2018, offering to sell an eVoucher, the seller informed potential buyers that “we will send
you eVoucher via eBay messaging center.”

11. Furthermore, offers of eVouchers originating nom the Target Accounts
explicitly stated that customers can contact the seller with questions by phone, text, email, or
eBay messaging For example, in a listing by the Target Account of “iminyourhome” from
on or about July 12, 2018, the seller stated, “I am easy to contact either through messaging me
through eBay or by phone via call and text. Also, if emailing is a easy way for you to contact

me please do so.”

 

Case 1:19-mj-00282-S.]B Document 1 Filed 03/28/19 Page 6 of 16 Page|D #: 6

12. Whenever buyers and sellers communicate using eBay’s messaging system, the
system also sends a copy of those communications to the eBay users at the email addresses
registered with eBay by the users

13. On or about luly 13, 2018, l obtained a warrant to search the data associated
with the Google account of “kevin@linkrange.com.” (Dkt. No. 18~1\/1]-642). The email
account of kevin@linkrange.corn belongs to KEVIN NELSON and is the email address
registered to the Target Account “iminyourhome.” ln executing that warrant, l identified
numerous emails that had been sent by eBay users, via eBay’s messaging system, to the
Target Account “iminyourhome” that were copied or cc’ed to kevin@linkrange.com (the
“cc’ed Emails”). Based on my review of the cc’ed Emails, l determined that customers
frequently communicated with the Target Account “iminyourhome” to inquire, for instance,
about how eVouchers work, whether they expire and whether they are transferable Th€.
cc’ed Ernails also included reports from eBay customers stating that Amtrak did not allow
them to redeem the eVouchers they had purchased because the owner of the credit card used
to make the original Amtrak reservation had reported the purchase as unauthorized

14. Given that the offered sale of eVouchers by the other Target Accounts were
substantially similar, and in some instances identical, to offers for sale by the Target Account
“iminyourhome,” l would expect to find similar communications between customers and each
of the Target Accounts maintained on eBay’s messaging system.

15. During the course of the investigation, Amtrak OIG has identified several

instances where individuals who purchased eVoucbers from the Target Accounts were unable

 

 

to redeem their"`e"`\`?`ouchet`"s""b`ec`ai";tse """ A " m """ t tak"had"id"ent"ifi'ed'the e'y'ouchers as fraudulent. l

6

Case 1:19-mj-00282-S.]B Document 1 Filed 03/28/19 Page 7 of 16 Page|D #: 7

interviewed one such buyer who purchased an eVoucher from the Target Account “2iladam.”
She reported that when she was unable to redeem their eVouchers, she contacted “2iladam”
using eBay’s messaging system to resolve the issue and that “2liadam” responded using

eBay’s messaging system.

16. As part of the investigation, members of law enforcement have communicated
With “liphet715” and “richj er ” using eBay’s messaging service.

a. ln or about l\/lay 20, 2016, APD identified an ad on Craigslist offering an
eVoucher for sale and providing a contact number of 917-426-5566 (the “5566
NUMBER”). An officer of the APD, posing as an interested buyer (“Buyer-
1”), sent a text message to the 5566 NUMBER. The user ofthe 5566
NUl\/IBER informed Buyer-l that he had an eBay account under the name
“richj erk.” Buyer-l subsequently communicated with “richj erk” through
eBay’s messaging service. After negotiations, “richjerk” agreed to meet in
person to sell the eVoucher. “Richj erk” informed Buyer-l that even if they
were to meet in person, “richj erk” preferred payment through PayPal and
would not transfer any eVoucher information to Buyer-l until payment was
received Buyer-l had no further contact with “richjer ” and the purchase was
not completed The 5 566 NUMBER is a Google Voice number subscribed by
ANDRE WILBURN.

b. ln or about February 2018, HSI developed an undercover eBay profile to pose
as an interested buyer (“Buyer-2”) and contacted eBay user “liphet715”.
Buyer-2 sent a message to “liphet715” using eBay’s messaging service to
inquire about the purchase of an eVoucher worth $320 that was being offered
for $240_ When Buyer-2 asked for a contact number eBay user “liphet715”
responded that he could be reached at 917-300~1420 (the “1420 NUMBER”).
The agent called the 1420 NUMBER and, after several communications with
“liphet715,” made the purchase The 1420 NUMBER is the contact phone
number registered by LAMONT BROWN for the “liphet715” Target Account

17 . l am informed by an investigator employed at eBay that eBay preserves all
account information indefinitely, provided the relevant account is not itself deleted As of
March 1J 2019, the Target Accounts had not been deleted and there is presently a hold on the

' " “""""farget"'rlrccounts"that"preverrts'an'"eB ay user"'from deleting the Target"nrccounts.

7

Case 1:19-mj-00282-S.]B Document 1 Filed 03/28/19 Page 8 of 16 Page|D #: 8

18. Based on records received from eBay on or about March 11, 2019, l learned
that eBay user “iminyourhome” revised his user ID to “iininyourhome2” on or about August
27, 2018. According to eBay, the records associated with eBay user “iininyourhome” for the
period prior to August 27, 2018 are now associated with eBay user “iminyourhoine2.”

ADDITIONAL BACKGROUND CONCERNING EBAY

19. In my training and experience I have learned that eBay provides a variety of
online services related to buying and selling goods to the general public via eBay’s online
auction website. In general, eBay subscribers who wish to sell an item (eBay sellers) will
post the item for sale by entering a basic description of the item that is used for the listing title
and any additional details they wish, often including photographs that eBay includes in the
body of the listing. eBay subscribers who wish to purchase goods (eBay buyers) generally
use the search functionality of the eBay website to locate an item of interest eBay buyers
will bid on goods based on a set of rules which dictate how goods are sold to the highest
bidder. eBay allows subscribers to obtain a username or store name that they use to identify
themselves for the purposes of buying and selling goods online.

20. Subscribers obtain an account by registering with eBay. During the registration
process, eBay asks subscribers to provide basic subscriber information such as a name, -
telephone nuinber, and email address eBay also records information such as the user’s
history of account access, the type of goods the user purchased, the type of goods the user has
offered for sale, the prices the user has paid for goods, the prices for which the user has sold

goods, and “feedback” comments from other users who have interacted with the subscriber

 

indicating the other user`s evaluation or the subscriber`s quality of service. in my training

8

Case 1:19-mj-00282-S.]B Document 1 Filed 03/28/19 Page 9 of 16 Page|D #: 9

and experience, such information may constitute evidence of the crimes under investigation
because the information can be used to identify the account’s user or users and the location of
proceeds of the crimes Therefore, the computers of eBay are likely to contain information
including basic subscriber information and business records concerning subscribers and their
use of eBay services

21. eBay users also have the capability to send messages with questions about
items These eBay internal messages are stored on eBay’s computers Therefore, in addition
to basic subscriber records and business records related to the subscriber, the computers of
eBay are likely to contain stored electronic communications (including retrieved and un-
retrieved messages for eBay subscribers). In my training and experience, such information
may constitute evidence of the crimes under investigation because the information can be
used to show the communication that occurred between buyers and sellers which may include
communications regarding the authenticity of the goods

22. eBay sends communications to its registered users in several ways, including to
the email account(s) listed in subscriber records maintained by eBay. Those communications
typically relate to the user’s bidding and purchase activity regarding items listed for auction
on eBay’s website, and may include status updates regarding auctions and the dates the user
won an auction In addition, when an auction is completed, buyers and sellers must arrange
for payment and delivery of the auctioned item. While buyers and sellers can communicate
using their eBay accounts, eBay’s system also sends a copy of those communications to the

users at the email addresses that are on file in eBay’s subscriber records

 

Case 1:19-mj-00282-S.]B Document 1 Filed 03/28/19 Page 10 of 16 Page|D #: 10

23. ln my training and experience, eBay asks its subscribers to provide certain
personal identifying information when registering for an eBay account Such information can
include the subscriber’s full name, physical address, telephone numbers and other identiiiers,
alternative email addresses and, for paying subscribers means and source of payment
(including any credit or bank account number). ln my training and experience, such
information may constitute evidence of the crimes under investigation because the
information can be used to identify the account’s user or users Based on my training and
experience, l know that even if subscribers insert false information to conceal their identity,
this information often provides clues to their identity, location or illicit activities

24. ln my training and experience, eBay typically retains certain transactional
information about the creation and use of each account on its systems This information can
include the date on which the account was created, the length of service, records of log-in
(i.e., session) times and durations, the types of service utilized, the status of the account
(including whether the account is inactive or closed), the methods used to connect to the
account (such as logging into the account via the provider’s website), and other log files that
reflect usage of the account ln addition, eBay often has records of the lnternet Protocol
address (“lP address”) used to register the account and the IP addresses associated with
particular logins to the account. Because every device that connects to the lnternet must use
an IP address, IP address information can help to identify which computers or other devices
were used to access the eBay account

25. ln my training and experience, in some cases, eBay account users will

"""""""" c ommunicatemdirectly""with"'eBay"ab'o'ut issues relating"to "the""ac'count;" such as te'chni'c'al" " '

10

Case 1:19-mj-00282-S.]B Document 1 Filed 03/28/19 Page 11 of 16 Page|D #: 11

problems billing inquiries or complaints from other users eBay typically retains records
about such communications including records of contacts between the user and eBay’s
support servicesJ as well records of any actions taken by eBay or user as a result of the
communications In my training and experience, such information may constitute evidence of
the crimes under investigation because the information can be used to identify the account’s
user or users
26. As explained herein, information stored in connection with an eBay account

may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal
conduct under investigation, thus enabling investigators to establish and prove each element
or alternatively, to exclude the innocent from hirther suspicion. In my training and
experience, the information stored in connection with an eBay account can indicate who has
used or controlled the account This “user attribution” evidence is analogous to the search for
“indicia of occupancy” while executing a search warrant at a residence For example, ‘
electronic communications contacts listsJ and images sent (and the data associated with the
foregoing, such as date and time) may indicate who used or controlled the account at a
relevant time. Further, information maintained by eBay can show how and when the account
was accessed or used. For example, as described above, eBay typically logs the lntemet
Protocol (IP) addresses from which users access an account along with the time and date. By
determining the physical location associated with the logged lP addresses, investigators can
understand the chronological and geographic context of the account access and use relating to
the crime under investigation This geographic and tirneline information may tend to either

. ............................................ _incu_lpawnOT...@XCuipa_te_._the.accmm_t._GWHE,I.___ Add_i_ti@na}iy_;inp@rma+[i®n_._$wr€d at_t_he_._us.el.zS..__.........._ _ ..................................................... _

ll

Case 1:19-mj-OO282-S.]B Document 1 Filed 03/28/19 Page 12 of 16 Page|D #: 12

account may further indicate the geographic location of the account user at a particular time
(e.g., location information integrated into an image or video sent via electronic
communication). Last, stored electronic data may provide relevant insight into the account
owner’s state of mind as it relates to the offense under investigation F or example,
information in the account may indicate the owner’s motive and intent to commit a crime
(e.g., communications relating to the crime), or consciousness of guilt (e.g., deleting
communications in an effort to conceal them from law enforcement).
CONCLUSION

27. 1 submit that this affidavit supports probable cause for a search warrant to be
served on eBay as to information associated with the accounts described in Attachment A to
seek the items described in Attachment B. Upon receipt of the search warrants eBay will then
compile the requested records at a time convenient to them, thus reasonable cause exists to

permit the execution of the requested warrants at any time in the day or night

M

Christopher Carr
Special Agent
Amtrak Office of the 1nspector General

Subscribed and sworn to before me
on blarch 28, 2019

F

       
       
  
 
 

 

T ll -1
nNirED sTATns a _ .
EASTERN pistan §K\ -; t

 

 

12

Case 1:19-mj-OO282-S.]B Document 1 Filed 03/28/19 Page 13 of 16 Page|D #: 13

ATTACHl\/IENT A
Property to Be Searched
lhis warrant applies to information associated with user IDs “liphet715,” “2iladam,”

“iminyourhome,” “iminyourhome2” and “richj er ” (the “Target Accounts”) that is stored at
premises controlled by eBay, a company that accepts service of legal process at 583 West

eBay Way, Draper, Utah 84020.

Case 1:19-mj-00282-S.]B Document 1 Filed 03/28/19 Page 14 of 16 Page|D #: 14

ATTACHMENT B
Particular Things to be Seized
I. Inforlnation to be disclosed by eBay (the “Provider”)

To the extent that the information described in Attachment A is within the possession,
custody, or control of the Provider, including any communications, records, files, logs, or
information that has been deleted but is still available to the Provider, the Provider is
required to disclose the following information to the government for each account or
identiiier listed in Attachment A:

a. all message content including unread, read, flagged, iiltered or stored
messages from the user’s inboX, sent messages boX, trash boX, archive, or any
user or eBay created folders, including sent or received messages, the source
and destination addresses associated with each message, the date and time at
which each message was sent, and the size and length of each message;

b. all records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers,
records of session times and durations, the date on Which the account was
created, the length of service, the IP address used to register the account, log-
in IP addresses associated With session times and dates, account status,
aiternative email addresses provided during registration, methods of
connecting, log files, and means and sources of payment (including any credit

or bank account number);

 

 

e. the types-of -scrviee---uti-liaed;----- -------------

Case 1:19-mj-00282-S.]B Document 1 Filed 03/28/19 Page 15 of 16 Page|D #: 15

d. all records or other information stored at any time by an individual using the
account, including address books, contact and buddy lists, calendar data,
pictures, and files;

e. all records pertaining to communications between the Provider and any person
regarding the account, including contacts with support services and records of
actions taken; and

f. all account activity including listing history, bidding history, watch lists, wish

lists, saved searches, saved sellers, purchase history, and/or selling history.

Case 1:19-mj-00282-S.]B Document 1 Filed 03/28/19 Page 16 of 16 Page|D #: 16

II. Inforrnation to be seized by the government

All information described above in Section I that constitutes fruits, contraband,

evidence and instrumentalities of violations of Title 18, United States Code, Sections 1028A,

1029, 1342 and 1349, those violations involving the user(s) of the accounts described in

Attachrnent A,” for the period starting from January 1, 2016 to the present, including, for

each account or identifier listed on Attachment A, information pertaining to the following

mallefo

(a) any content or images pertaining to the sale, exchange, and/or procurement of
Arntral< eVouchers;

(b) evidence indicating how and when the account was accessed or used, to
determine the geographic and chronological context of account access, use,
and events relating to the crimes under investigation and to the account
owner/user;

(c) evidence indicating the account owner/user’s state of mind as it relates to the
crime under investigation;

(d) the identity of the person(s) who created or used the user ID, including records
that help reveal the whereabouts of such person(s); and

(e) the identity of the person(s) who communicated with the user ID about matters

relating to sale, exchange, and/or procurement of Amtrak eVouchers.

 

